Title: From Thomas Jefferson to John Jay, 30 May 1788
From: Jefferson, Thomas
To: Jay, John


          
            
              Sir
            
            Paris May 30. 1788.
          
          A further delay of Mr. Warville enables me to acknolege the receipt of your letter of April 24. by Mr. Paradise. Nothing new has occurred since the date of my other letters which go by this conveiance: except that about one third of the Baillages have accepted their appointments. If the others pretty generally should do the same, and the Chatelet be brought over it will place government pretty much at their ease to pursue their other views of change. The only symptoms of violence which have appeared, have been in Britany, Provence and Languedoc. I have the honor to be with sentiments of the most perfect esteem & respect Sir Your most obedient & most humble servt.,
          
            Th: Jefferson
          
        